Opinion by
Beaver,
The township of Lower Alsace adjoins the city of Reading. Within its borders are situate the intake dam or reservoir of the waterworks belonging to the city of Reading and a portion of land used as a public park. The municipal authorities of the township assessed for all the purposes of taxation for which real estate is liable to assessment all of the land owned by the city of Reading in connection with their waterworks, except the part actually covered by the dam, and all of the public park property. No appeal appears to have been taken from the assessment and, when taxes were levied and there was refusal to pay, the township authorities levied upon certain personal property within the bounds of the township.
A bill in equity was filed, praying for a preliminary injunction until hearing and perpetual thereafter. The preliminary injunction was granted and a careful opinion filed, Judge Swartz specially presiding, and, upon final hearing, findings of fact and conclusions of law, together with the reasons therefor, were also filed, covering the case very fully.
Assuming that both of the opinions of the court, together *385with the findings of fact and conclusions of law will be published in the report of the case, it is not necessary to rediscuss the grounds or to recite the authorities upon which Judge Swabtz founds his conclusions. The ground is fully covered and the authorities discriminately cited and discussed in these opinions. The findings of fact, which seem to be justified by the evidence in our opinion fully sustain the conclusions of law based thereon.
The land adjoining and surrounding the reservoir, known as Antietam lake, is found by the court to be a necessary part thereof, in order to preserve the purity of the water supply; and, being owned by a municipality and necessary for the public uses of the city and in actual use for public purposes, we agree with the conclusion that it is not taxable for county, school and road purposes. This conclusion is sustained by the authorities which are cited and fully discussed in the opinions of the court below.
It is possible that the watchman’s house, used in connection with the reservoir property, and the mineral springs hotel situate within the'public park may be subject to taxation but, inasmuch as there was no separate valuation of these properties, it was impossible for the court to apportion the taxes thereon and, as we understand the opinion, the conclusions reached are not to be construed as exempting these properties from taxation, if properly assessed, that question being left open for future consideration.
The reasons for the conclusion that public property, used for public purposes, is exempt from taxation are strikingly manifest in this case. The public park, so far as the testimony shows, is open to the citizens of Lower Alsace township, as well as to those of the city of Reading. The inhabitants of the township have' as much use and benefit thereof, therefore, as do the citizens of the municipality which maintains the park, but without expense to them. The citizens of the township, at least when within the city limits, have use of the water of the city, without the payment of any tax therefor, whilst the citizens of Reading are subjected to a tax or water rate for its use. In these respects, therefore, the citizens of the township would seem to be in a better situation than the citizens of the city. The equities, as well as the law, would seem to be, therefore, with the plaintiff.
*386. There is no need of further discussion and, upon reason and authority, we think the decree of the court below should stand. Decree affirmed and appeal dismissed at the cost of the appellant.
W. D. Porter, J., dissents.